Citation Nr: 0022513	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-34 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
VARO in Milwaukee which, among other things, denied service 
connection for PTSD on the basis there was no evidence 
showing the veteran had PTSD.

A review of the evidence of record discloses that by rating 
decision dated in May 1969, service connection for a nervous 
disability (paranoid personality disorder) was denied on the 
basis that it was not a disease within the meaning of 
applicable legislation providing for compensation benefits.  
38 C.F.R. § 3.303(c) (1999).  The veteran was notified by 
determination dated that same month and a timely appeal did 
not ensue.  As to the current appeal, the Board notes that in 
March 1996, the veteran indicated that he wished to establish 
service connection for a nervous condition.  The claim was 
characterized as whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for a nervous disability.  The RO denied that 
claim in June 1996, and in May 1997, the veteran stated that 
he disagreed with the denial of benefits for personality 
disorder and that he believed that he had PTSD related to his 
active service.  Thus the Board finds that the issue properly 
before it is entitlement to service connection for PTSD.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by recognizable evidence showing that the claim 
is plausible or capable of substantiation.



CONCLUSION OF LAW

The claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the service medical records reflects that the 
veteran was seen on several occasions for psychiatric 
evaluation.  His chief complaint at the time of evaluation in 
July 1967 was that he had not been getting along with his 
superiors.  Notation was made that he had been seen at an Air 
Force Base hospital in June 1967 and was subsequently 
hospitalized for 20 days.  Apparently he had fired at a truck 
in which his noncommissioned officer in charge was riding, 
following an argument with him.  The weapon reportedly failed 
to discharge, despite the fact that the veteran pulled the 
trigger three times.  The veteran said he did not want to 
kill the man, but he just wanted to scare him.  He stated he 
was fed up with the service and he claimed he was being 
singled out for bad assignments and guard duty.  He added 
that he was also being picked on by his peers and superiors.  
The veteran was hospitalized for treatment and evaluation and 
in August 1967 he was given a diagnosis of pathologic 
personality, paranoid personality, moderate, manifested by 
paranoid thoughts, inadaptability, and impaired interpersonal 
relationships.

In February 1972 the veteran was seen by a VA psychiatrist 
who rendered a diagnostic impression of sexual deviancy 
exhibitionism with evidence of some psychopathic deviancy, 
"free-flowing anxiety with almost some paranoid-like 
personality trait."

The medical evidence includes a December 1995 communication 
from a chiropractor who stated that he first saw the veteran 
in September 1995 for migraine headaches.  The veteran stated 
his job was very stressful.  The chiropractor indicated that 
while not necessarily the cause of the veteran's headaches 
and neck problems, stressful situations could certainly 
aggravate these conditions.

Subsequent VA medical records include the report of a VA 
outpatient visit in May 1997.  The veteran's chief complaint 
was worrying about getting a job because someone would pick 
on him and he would hurt the individual.  He reported a long 
history of problems with how people reacted to him.  He 
stated that while in the Air Force, he had multiple problems 
with authority.  He referred to the incident in which he 
pointed his rifle at his supervisor and tried to shoot him.  
He stated the firing pin did not work and the supervisor did 
not see anything.  He also indicated he was traumatized by 
being caught in two race riots on two different air bases.  
He claimed the Air Force "really messed me up."  He also 
reported having had over 60 jobs over his adult life.  He 
believed the negative experiences in service caused him to 
develop PTSD.  He reported having gone to a library the 
previous day and agreeing with some of the criteria given as 
pertaining to PTSD.  He did not present serious life-
threatening exposure and did not list criteria set forth 
warranting the diagnosis of PTSD.  Following examination the 
examiner stated the veteran had a life long problem dealing 
with others, especially those in authority.  The Axis I 
diagnosis was deferred.  The Axis II diagnosis was a 
personality disorder, not otherwise specified.

The veteran was accorded a compensation examination regarding 
his claim for service connection for PTSD by VA in September 
1997.  The claims file was reviewed by the examiner, 
including the reports of psychiatric and psychological 
evaluations done in the early 1970's pertaining to his 
discharge from service for a paranoid personality disorder.  
The veteran stated he was at the examination because of 
harassment of a coworker and at himself at his recent 
employment.  He described this in some detail, and then 
switched to talking about conflict and fear while he was in 
the service.  He claimed he was threatened by someone who hit 
him with a jeep, and he then pulled the trigger on his weapon 
several times with no discharge due to the lack of a firing 
pin.  He also referred to some involvement in two race riots 
during service and claimed there were times in service when 
he feared he was "a goner."  He identified nightmares where 
fear was involved, and said he always had vivid dreams.  No 
nightmares about service events were related.  He described 
memories of service incidents as bad, but gave no specific 
qualifying traumas.  He reported he found a book at the 
library about PTSD and found similarities with the list of 
symptoms which he read from to include alienation, negative 
self image, memory impairment, distrust of others, anger, and 
hypersensitivity to injustice, but he did not give examples 
of core symptoms.  Following the examination, the examiner 
stated the veteran did not meet the criteria warranting a 
diagnosis of PTSD.  It was stated there was no evidence in 
the record or from the examination of qualifying trauma or 
reexperiencing any trauma.  The Axis II diagnosis was a 
personality disorder, not otherwise specified, with paranoid 
(persecutory ideation and quick to anger, projection) and 
narcissistic (mild levels of grandiosity and entitlement) 
traits.  

Received at a personal hearing before a hearing officer at 
the Fargo RO in January 1998 was a statement dated that month 
from the veteran's sister.  It was to the effect that the 
veteran had no problems in coping or getting along prior to 
service, but was a completely changed person on his return 
from service.  She indicated she believed he could not stay 
in service because of the fact that his life was being 
threatened and he thought he was going to be killed or put 
into military confinement.  At his hearing, the veteran 
testified about an inservice incident concerning his trying 
to fire a weapon at an individual who had tried to hit him 
with a Jeep.  He testified concerning his current problems.  
A complete transcript is of record.  

The veteran was accorded another examination for PTSD 
purposes by VA in April 1998.  It was stated that he did not 
meet the criteria for a diagnosis of PTSD.

The veteran was accorded psychological testing by VA in June 
1998.  He was not interviewed prior to the testing.  It was 
stated that the profile was of borderline validity, but was 
described as likely to be valid.  The testing was consistent 
with a diagnosis of a personality disorder.

In connection with Social Security disability determination 
purposes, the veteran was accorded a psychological 
examination by a psychologist in August 1998.  When asked 
when his problems began, the veteran explained that he 
started experiencing problems shortly after joining the Air 
Force in August 1966.  He had difficulty putting into words 
what was going on, but the gist of his explanation was that 
he became increasingly suspicious of others at the base where 
he was stationed and felt he was being harassed.  Notation 
was made that during the interview it became evident that the 
veteran's mental health problems began before he entered 
service.  Reportedly, he was expelled from high school in his 
junior year for poor grades and behavioral problems which 
appeared to include threatening teachers.  After discharge 
from service, he worked at a number of jobs over the years.  
It was indicated the veteran's conversation took on a most 
delusional quality related to having been persecuted across 
many work settings in his adult years.  He even reinterpreted 
his childhood school years in terms of teachers and others 
having it in for him.  Although he wanted to explain his 
problems in terms of having PTSD, his ongoing difficulties 
were better explained by his having a severe paranoid 
personality disorder.  He also gave a history of having 
abused marijuana for many years on a daily basis, and only 
stopped the usage about three years previously.  The Axis I 
diagnosis was a depressive disorders, not otherwise 
specified.  The Axis II diagnosis was a paranoid personality 
disorder.


Analysis.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  If a claim 
is not well grounded there is not duty to assist the veteran 
with the development of that claim, and it must be denied.  
Morton v. West,  12 Vet. App. 477 (1999).

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in the service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A claim for service connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent 
proof of a present disability there can be no valid claim).

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); see Samuels v. West, 11 Vet. App. 433 
(1998) (VA is not required to accept the truthfulness of 
inherently incredible assertions).

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is not well grounded.  The claim 
is lacking a diagnosis of PTSD.  The veteran has been 
accorded more than one examination by VA, specifically to 
determine whether or not he has PTSD and those examinations 
did not result in a diagnosis of the disorder.  The veteran 
alleges that he has PTSD as a result of his experiences 
during active duty.  However, he has presented no competent 
medical evidence to support his allegation of having PTSD.  A 
claim for service connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation, such as those given by the veteran and his sister, 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  As lay persons, the 
veteran and his sister are not competent to offer opinions as 
to medical causation.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim.  The claim on appeal, therefore, 
must be denied.  Since the veteran has failed to present a 
well-grounded claim for service connection benefits, VA has 
no duty to assist him in the development of the facts 
pertaining to the claim.



ORDER

The claim of entitlement to service connection for PTSD is 
denied.


		
NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals

	



 

